Citation Nr: 1715607	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a lung disability, claimed as chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2008 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was previously before the Board in January 2016 when it was remanded for further development.


FINDINGS OF FACT

1.  A lung disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the condition is related to service.

2.  A heart disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the condition is related to service.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).    

2.  The requirements to establish service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify     was satisfied by letters in November 2007, August 2012, and May 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service private treatment records, post-service VA treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that action requested in the prior remand has been undertaken.  Additional VCAA notice sent to the Veteran in May 2016 concerning service connection for his heart condition on a secondary basis, and requesting that he complete and return enclosed authorization forms so VA could obtain any outstanding treatment records, including those from private providers.  To date, the Veteran has not returned the authorization forms; however, the Veteran submitted additional private treatment records, and additional VA treatment records were obtained.  Further, a medical opinion was obtained from a VA internist, who is competent to provide opinions on medical matters involving the lungs, and that opinion was fully accepted and adopted by a VA pulmonologist.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d  1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases   in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease or bronchiectasis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

Lung Disability

The Veteran contends that his COPD is a result of a February 1973 incident in which he was rendered unconscious from inhaling airplane fuel.  He was taken        to the emergency room and administered oxygen, and experienced nausea and vomiting.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with COPD.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.  

Service treatment records are silent as to a diagnosis of COPD or a chronic lung disability.  Service treatment records do show that the Veteran was involved in a fuel inhalation incident on February 21, 1973 in which he was dragged out of the fuel tank by his supervisor.  He experienced nausea and vomiting, and was taken to the emergency room.  The Veteran made a good recovery and was released from the emergency room.  

On the next day, February 22, 1973, the Veteran said that he accidentally fell and injured his left wrist and ankle, but he did not report any respiratory symptoms.  Similarly, the Veteran reported for a follow-up appointment for his left wrist and ankle on March 22, 1973, but he did not report any respiratory symptoms.  The Veteran had follow-up appointments for his wrist in April and June 1973, however, he did not report any respiratory symptoms.

In March 1974, service treatment records show that the Veteran complained of difficulty breathing through his right nostril for two months.  The Veteran complained of difficulty breathing through his right nostril for one and a half years in October 1975.  It was noted that the Veteran had two appointments with an Ear, Nose, and Throat (ENT) doctor, but missed both of them.  He was diagnosed with recurrent rhinitis.  The Veteran's lungs were observed to be clear in March 1976. 

In May 1999, following service, the Veteran sought treatment for respiratory symptoms at a VA medical center. The Veteran reported that he had been diagnosed with chronic bronchitis, and he said that he has had attacks two to three times per   year over the past three to four years.  He also reported that he "failed" his pulmonary function tests at the Air Force Base.  It was noted that the Veteran worked at Dover Air Force Base at the time, and that he had exposure at work to solvents.  A possible diagnosis of occupational lung disease with many exposures was listed.  

The Veteran was diagnosed with COPD in January 2011 by his private pulmonologist, Dr. D. J.  The Veteran reported a history of exposure to chemicals.  The Veteran's 
lungs were clear to auscultation upon physical examination.  His respirations were non-labored, his breath sounds were equal, and he had symmetrical chest wall expansion.  The Veteran's January 2011 pulmonary function test (PFT) results showed normal spirometric values and a normal diffusing capacity, but they also showed a mild degree of restrictive ventilator defect.  A January 2011 X-ray of the Veteran's chest showed low lung volumes and prominence of the left hilum, as well as clear lungs with no active disease.  A March 2011 CT scan of the Veteran's chest showed no acute abnormality.  However, a March 2012 cardiopulmonary exercise test revealed reactive airway disease.

In January 2012, Dr. D. J. noted that the Veteran worked around chemicals for his entire life, and that he has a history of passing out near fuel tanks.  The Veteran visited Dr. D. J. through August 2015 with respiratory symptoms including shortness of breath on exertion and wheezing.  The Veteran was treated with inhalers and antibiotics.

On February 11, 2014, the Veteran underwent pulmonary function testing at a VA medical center.  The results suggested a restrictive deficit, and were consistent with a mild thoracic restriction or respiratory muscle weakness.

June 2015 private pulmonary function test results showed a mild restrictive ventilatory defect and a normal diffusing capacity. Test results also indicated that the Veteran would most likely benefit from continued bronchodilator therapy.

Treatment records are significant for a history of tobacco abuse.  In December 2008, VA treatment records note that the Veteran reported that he quit smoking cigarettes 28 years ago, and that he smoked for 15 years prior to quitting.  Private treatment records indicate that the Veteran smoked one pack of cigarettes per day  in 1979, but that he has not smoked since at least 1992.

Treatment records also indicate that the Veteran's job post-service involved exposure to fuel fumes.  For example, in 1993 at Dover Air Force Base, it was noted that the Veteran was working in field systems, exposed to JP-4 jet fuel and cleaning solvents, and that he wears a respirator and rubber gloves.  In December 1999, when the Veteran reported temporal pains, it was noted that he breathes      fuel flames at work.  The Veteran completed a Respirator Medical Evaluation Questionnaire in May 2000, which indicated that the Veteran was working in Aircraft Fuel Systems at the time. 

As there is no competent evidence of a chronic lung disability in service or for many years thereafter, competent evidence linking the current condition with service is required to establish service connection.

The Veteran's private pulmonologist submitted an opinion dated April 8, 2014, which was completed on a standard form provided by the Veteran's attorney.      The Veteran's pulmonologist wrote, "Reactive airways could be caused by environmental conditions, fumes, chemicals, etc."  This opinion is not specific to the facts of the Veteran's case.  Further, the use of the phrase, "could be," renders the opinion speculative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician   is too speculative).  The opinion is also conclusory and provides no rationale.  Therefore, this private medical opinion is assigned little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weight against contrary opinions.").  

The Veteran's private pulmonologist submitted another medical opinion in November 2015, which was also completed on a standard form provided by          the Veteran's attorney.  The Veteran's pulmonologist placed a checkmark next 
to a statement indicating that the Veteran's condition is as likely as not the result    of service-connected trauma or environmental conditions.  The form lists three diagnoses-COPD, asthma/reactive airway disease, and sleep apnea-but it does not specify which diagnosis is the condition referenced in the opinion.  Further,      no rationale was provided in support of this statement aside from a notation that says, "In service from 1972 to 1976."  Although this statement was prepared by a
physician, it is conclusory and provides no rationale.  Accordingly, the private medical opinion is assigned little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weight against contrary opinions.").

The Veteran underwent a VA respiratory examination in February 2014.  Following an in-person examination and review of the claims file, the examiner diagnosed COPD and opined that the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale stated that COPD is a chronic condition, which is usually caused by prolonged tobacco exposure; therefore, the fuel exposure is not very likely to have caused the COPD.

An addendum opinion was provided in July 2016 by a VA physician specializing in internal medicine.  After a review of the Veteran's claims file, the examiner opined that it is less likely than not that the Veteran's claimed COPD is causally related to service, to include the February 1973 fuel inhalation incident.  In providing this opinion, the examiner took into account the Veteran's history of tobacco use and his exposure to jet fuels after active duty service from August 1972 to August 1976.  

In his rationale, the examiner stated that on review of the service treatment records there is no evidence that the Veteran suffered significant or lasting damage from     the single exposure episode.  The examiner explained that if the Veteran's current pulmonary complaints were related to a toxic effect from the exposure, there       should be documentation of persistent effects beginning immediately; however,       the symptoms went away the same day, and there is no evidence on multiple subsequent visits of any persistent impact.  Specifically, the examiner noted that        the service treatment records show that the Veteran had an emergency visit for fuel inhalation on February 21, 1973, that he experienced nausea and vomiting, then made a good recovery and was released.  The examiner further noted that the Veteran did not mention a breathing problem during medical visits for his wrist and ankle on the following day or a month later.  

The examiner noted that the Veteran reported difficulty breathing through his right nostril in March 1974, and that he was referred to an ENT doctor, but was a "no-show" for the appointment.  The examiner stated that difficulty breathing through the right nostril is a local problem, not a pulmonary problem, and that the Veteran was referred to an ENT doctor for this reason.  The examiner further stated that any claimed damage to the Veteran's lungs that might have occurred due to his history of cigarette smoking or to his subsequent occupational exposure to jet fuels after completion of active duty service is unrelated to his transient fuel inhalation exposure, which has no documented evidence of residual effects.  

The examiner also commented on the article that was submitted by the Veteran's attorney.  The examiner observed that the article talks about interstitial fibrosis, not COPD, and therefore, it is not relevant to the claim.  Further, the examiner considered the April 8, 2014 opinion from the Veteran's private treating pulmonologist, but   noted that the author did not relate the broad generalization to documentation of       any particular event in the Veteran's case, nor did he document his speculation with reference to the expert medical literature.

The examiner also considered the November 2015 opinion from the Veteran's private treating pulmonologist that the Veteran's COPD is as likely as not the result of service-connected trauma or environmental conditions.  The examiner noted that no rationale was provided for the opinion, nor was there any evidence mentioning the brief course of time of the Veteran's exposure and his complete recovery, which is documented in the military record.  The examiner concluded that the available evidence indicates that the Veteran's single fuel oil exposure during military service did not cause or contribute to any respiratory disorder either acutely or chronically, specifically including the Veteran's claimed COPD.

Subsequently, the June 2016 opinion and the claims file were reviewed by a VA pulmonologist in July 2016.  The pulmonologist stated that the report from the June 2016 physician "is an accurate description of my review of the records and opinions expressed."

The Board finds the June 2016 opinion, accepted by the July 2017 statement from the pulmonologist, to be the most probative opinion of record.  The opinion was provided following review of the claims file and provided a detailed rationale addressing the facts of the case.  The examiner considered the in-service and post service history, considered the medical article submitted by the Veteran, and the contrary opinions of record.  Accordingly, the Board affords this opinion great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his current COPD is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77    (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of COPD are matters not capable of lay observation, and require medical expertise to determine. Moreover, whether the symptoms the Veteran experienced in service or following 
service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since     his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current COPD is not competent medical evidence.  The Board finds the July 2016 opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, neither COPD nor any chronic lung condition was shown in service or     for many years thereafter, and the most probative evidence is against a finding     that the current disability is related to service.  Accordingly, the Board finds that         the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski,   1 Vet. App. 49, 55-56 (1990).

Heart Condition

At the Board hearing, the Veteran's attorney stated that the Veteran's heart condition claim is one for secondary service connection to his COPD.  However, the Board has found in its discussion above that COPD is not a service-connected disability, and it follows that COPD cannot be the primary disability upon which secondary service connection is based.  Accordingly, entitlement to service connection as secondary to COPD cannot be established.  38 C.F.R. § 3.310.

With respect to service connection for a heart condition on a direct basis, the Veteran wrote in a June 2014 letter that his heart has been weakened from prolonged exposure to fuel and chemical fumes.  The Board notes that the Veteran has been diagnosed with coronary artery disease during the course of the appeal; therefore, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records are silent for a heart condition while the Veteran was in active duty service.

The Veteran testified that his heart condition developed around 2002.  Private treatment records show that the Veteran underwent cardiac catheterization in   March 2001 after experiencing pressure in the chest and having an abnormal electrocardiogram (EKG).  The cardiac catheterization demonstrated noncritical coronary disease with a circumflex dominant coronary system.  In January 2003,    the Veteran's private cardiologist, Dr. H. G., diagnosed the Veteran with stable coronary artery disease.  

As there is no competent evidence of a heart condition in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.

The Veteran underwent a VA heart examination in August 2014.  The examiner conducted an in-person examination of the Veteran, as well as a review of the claims file. The examiner diagnosed the Veteran with mild, nonobstructive coronary artery disease without any evidence of ischemic heart disease. The Veteran's heart rhythm was observed to be regular, heart sounds were normal, his lungs were clear to auscultation, his peripheral pulses were normal, and he exhibited no edema. The Veteran had an EKG, which showed normal wall motion and thickness, and revealed an estimated ejection fraction of 65 percent. His coronary artery angiogram was abnormal, showing 20 percent stenosis of the distal LAD artery.  The Veteran had a normal exercise stress test.  

The examiner opined that the Veteran's coronary artery disease was less likely than not incurred in or caused by the claimed in-service, injury, event, or illness.  The examiner explained that the Veteran's mild coronary artery disease is not incurred in or caused by the fuel inhalation incident on February 21, 1973, or exposure to other chemicals during his military service; rather, his coronary artery disease is most likely related to traditional risk factors, such as hyperlipidemia, hypertension, diabetes mellitus, family history, and a smoking history.

After a review of the record, the Board finds that service connection for a heart condition is not warranted.  While the Veteran does have a current disability, the preponderance of the probative evidence indicates that it is not related to service.  

The only medical opinion of record addressing whether the current disability is related to service weighs against the claim.  The August 2014 VA examiner opinion was provided following review of the Veteran's claim file, as well as an in-person examination.  It considers the Veteran's lay statement that his heart condition is related to the fuel inhalation incident in February 1973.  Further, the opinion contains an adequate rationale for the conclusions reached.  Accordingly, it is highly probative and persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App.  295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

To the extent the Veteran believes that his current heart condition is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his heart condition are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his heart condition is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

As a final matter, the evidence does not reflect that the Veteran suffered from     heart disease in the year following discharge from service.  Moreover, the Veteran does not contend and the record does not show that he served in Vietnam.  Indeed, the record indicates the Veteran had no foreign service; thus, the presumptive provisions of 38 C.F.R. § 3.309(a) and (e) are not for application.

In sum, a heart condition was not shown in service or for many years thereafter,   and the most probative evidence indicates the condition is not related to service.  Further, as the Veteran's claim for service connection for COPD had been denied, there is no legal basis to establish service connection for a heart condition as secondary to COPD.  Accordingly, the preponderance of the evidence is against      the claim, and service connection or a heart condition is denied. 

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a lung condition is denied.

Service connection for a heart condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


